Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 1 of 47 PageID 753



                                                                      Page 1

 1                    UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
 2                          ORLANDO DIVISION
 3                           CASE NO.: 6:19-cv-00196-GAP-DCI
 4       CLIFTON PICTON,
         individually and on behalf
 5       of all others similarly
         situated,,
 6
                    Plaintiff,
 7
        vs.
 8
         GREENWAY
 9       CHRYSLER-JEEP-DODGE, INC.,
         d/b/a GREENWAY DODGE
10       CHRYSLER JEEP,
11             Defendant.
12      __________________________________/
13      DEPOSITION OF:        JEAN DEMERS
14      DATE:                 FRIDAY, AUGUST 16, 2019
15      TIME:                 9:58 A.M. - 10:37 A.M.
16      PLACE:                GRAY ROBINSON
                              301 EAST PINE STREET, 14TH FLOOR
17                            ORLANDO, FLORIDA 32801
18
        STENOGRAPHICALLY
19      REPORTED BY:             JAZZMIN A. MUSRATI, RPR, CRR
                                 Registered Professional Reporter
20                               Certified Realtime Reporter
21
22
23
24
25

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 2 of 47 PageID 754



                                                                      Page 2

 1      A P P E A R A N C E S:
 2      MANUEL S. HIRALDO, ESQUIRE - via videoconference
        OF: Hiraldo, P.A.
 3         401 East Las Olas Boulevard
           Suite 1400
 4         Fort Lauderdale, Florida 33301
           954.400.4713
 5         mhiraldo@hiraldolaw.com
           APPEARING ON BEHALF OF THE PLAINTIFF
 6
        IGNACIO J. HIRALDO, ESQUIRE - via videoconference
 7      OF: IJH Law
           1200 Brickell Avenue
 8         Suite 1950
           Miami, Florida 33131
 9         786.496.4469
           ijhiraldo@ijhlaw.com
10         APPEARING ON BEHALF OF THE PLAINTIFF
11      G. BROCK MAGRUDER, III, ESQUIRE
        OF: Gray Robinson
12         301 East Pine Street
           14th Floor
13         Orlando, Florida 32801
           407.204.3100
14         brock.magruder@gray-robinson.com
           APPEARING ON BEHALF OF GREENWAY
15
        RACHEL M. ORTIZ, ESQUIRE
16      OF: Shepard Smith Kohlmyer & Hand, P.A.
           2300 Maitland Center Parkway
17         Suite 100
           Maitland, Florida 32751
18         407.622.1772
           rortiz@shepardfirm.com
19         APPEARING ON BEHALF OF BDC PROMOTIONS
20
21
22
23
24
25

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 3 of 47 PageID 755



                                                                      Page 3

 1                                 C O N T E N T S
 2       TESTIMONY OF JEAN DEMERS
 3                  DIRECT EXAMINATION                                  4
         BY MR. M. HIRALDO
 4                  CROSS-EXAMINATION                                   30
         BY MR. MAGRUDER
 5                  CERTIFICATE OF OATH                                 33
                    CERTIFICATE OF REPORTER                             34
 6                  ERRATA SHEET                                        35
                    READ AND SIGN LETTER                                36
 7
 8                                 E X H I B I T S
 9                                 (None marked.)
10
11
12
13
14
15
16                            S T I P U L A T I O N S
17                  It is hereby stipulated and agreed by and between
18      the counsel for the respective parties and the deponent
19      that the reading and signing of the deposition
20      transcript be reserved.
21                                      ------
22
23
24
25

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 4 of 47 PageID 756



                                                                      Page 4

 1                             P R O C E E D I N G S
 2                                      *********
 3                    (Whereupon, the proceedings began at 9:58 a.m.)
 4                    THE STENOGRAPHER:       Raise your right hand,
 5          please.
 6                    Do you swear or affirm that the testimony you
 7          are about to give will be the truth, the whole truth
 8          and nothing but the truth?
 9                    THE WITNESS: Yes, I do.
10      Thereupon,
11                                   JEAN DEMERS,
12      having been first duly sworn or affirmed, was examined
13      and testified as follows:
14                              DIRECT EXAMINATION
15      BY MR. M. HIRALDO:
16          Q.      Good morning.    Would you please state and spell
17      your name.
18          A.      Jean Demers; J-E-A-N, D-E-M-E-R-S.
19          Q.      Good morning.    My name is Manny Hiraldo. I
20      represent the plaintiffs in a lawsuit that has been
21      filed against Greenway.
22                  Have you ever testified at a deposition prior to
23      today?
24          A.      No.
25          Q.      So we're doing this deposition via

                                    Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 5 of 47 PageID 757



                                                                      Page 5

 1      video conference.         Are you able to see and hear me okay?
 2          A.      Yes.
 3          Q.      If that changes at any point along the way, let
 4      me know.       Okay?
 5          A.      Yes.
 6          Q.      So as you're doing now, I'm going to ask you some
 7      questions.         If you would, please give me a verbal
 8      response so the court reporter can take it down.
 9                  If you understand my question, please give me a
10      response.       If you do not understand my question, let me
11      know so I can rephrase it for you; is that fair?
12          A.      Yes.
13          Q.      Great.
14                  And if you want a bathroom break or to stop for
15      any reason, just let me know.              Understood?
16          A.      Understood.
17          Q.      Do you have an understanding at all, aside from
18      what was told to you from your attorneys, about what
19      this lawsuit is about?
20          A.      Yes.
21          Q.      And what is your understanding?
22          A.      That we provided a list.          And the list was used
23      to call customers who didn't want to be called.
24          Q.      Have you discussed this lawsuit with anyone that
25      works for Greenway?

                                    Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 6 of 47 PageID 758



                                                                      Page 6

 1                    MR. MAGRUDER:    Objection, to the extent that
 2          the question calls for attorney-client privileged
 3          information.
 4                    You can answer that question, without
 5          disclosing any conversations you've had with me or
 6          Greenway's internal, general counsel.
 7          A.      Okay.   Yes.
 8      BY MR. M. HIRALDO:
 9          Q.      That was one of the instructions I didn't give
10      you early on.        If you've had any conversations with your
11      counsel that's sitting next to you, or any attorneys
12      that are employed inhouse by Greenway, those are
13      attorney-client privileged communications.             I'm not
14      asking you to give me that information, or the substance
15      of those communications.
16                  Is that understood?
17          A.      Yes.
18          Q.      Have you spoken with any non-attorneys about this
19      lawsuit?
20          A.      Yes.
21          Q.      With who have you spoken?
22          A.      Just Shaun Allen.
23          Q.      And what -- and what is Shaun Allen's position?
24          A.      He's the general sales manager of Greenway Dodge.
25          Q.      And how many times have you spoken with Mr. Allen

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 7 of 47 PageID 759



                                                                      Page 7

 1      about this lawsuit?
 2          A.      Once.
 3          Q.      And when did that occur?
 4          A.      A month ago.   He just told me that Brock would be
 5      calling me and asking me some questions.
 6          Q.      Did Mr. Allen tell you that he testified in a
 7      deposition in this case?
 8          A.      No.
 9          Q.      Did he ever discuss with you his testimony that
10      he gave in this case?
11          A.      No.
12          Q.      Besides telling you that you were going to get a
13      call from your outside attorney, did Mr. Allen tell you
14      anything else about this lawsuit?
15          A.      No.
16          Q.      Have you ever spoken with anyone employed by BDC
17      Promotions?
18                  B, as in Bravo; D, as in David; C, as in Charley.
19          A.      No, I have not.
20          Q.      Have you ever spoken with anyone at VoiceLogic
21      about this lawsuit?
22          A.      No.
23          Q.      Have you reviewed any documents in preparation
24      for today's deposition?
25          A.      Yes.

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 8 of 47 PageID 760



                                                                          Page 8

 1          Q.      Can you tell me what it is that you reviewed.
 2          A.      The layout for the report that was generated, and
 3      the report itself.
 4          Q.      Anything else?
 5          A.      No.
 6          Q.      What -- what is your position at Greenway?
 7          A.      I'm the systems administrator.
 8          Q.      And how long have you held that position?
 9          A.      13 years.
10          Q.      And what is your business address?
11          A.      9051 East Colonial Drive, Orlando, 32817.
12          Q.      And what are your job responsibilities as system
13      administrator?
14          A.      I'm in charge of -- the liaison between the
15      dealership and our computer vendor for our software that
16      runs the dealership.
17          Q.      And what is the name of the software that
18      Greenway uses to, as you say, run the dealership?
19          A.      Reynolds Power.
20          Q.      Which -- can you spell that, please?
21          A.      R-E-Y-N-O-L-D-S, and "power" application.             They
22      have Reynolds Ignite and Reynolds Power.                We're a
23      Reynolds Power customer.
24          Q.      And what type of software does Greenway use
25      that's provided by Reynolds Power?

                                     Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 9 of 47 PageID 761



                                                                        Page 9

 1          A.      We use -- it's software to run all departments.
 2      There's service, parts, accounting, finance, sales,
 3      applications, payroll, time clock.
 4          Q.      Are you familiar with the platform by the name of
 5      DMS; D, as in David; M, as in Mike; S, as in Sam?
 6          A.      Yeah.   That's dealer management systems.        Our DMS
 7      is Reynolds Power.
 8          Q.      So DMS is just -- DMS is your dealer management
 9      system?
10          A.      Yes.
11          Q.      That's just a generic name, correct?
12          A.      Correct.
13          Q.      Okay.   And the DMS that Greenway uses is named
14      Reynolds Power, correct?
15          A.      Correct.
16          Q.      In your job as the system -- systems manager, do
17      you regularly interact with the Reynolds Power DMS?
18          A.      Yes, I do.
19          Q.      Okay.   Can you give me some examples of when it
20      is you use the Reynolds Power DMS?
21          A.      I use it to run reports.         I use it to help
22      customize the software for all our dealerships.              I help
23      dealership personnel, if they have questions and get
24      stuck on it.        I manage it, putting people into the
25      system, giving them access, taking them out of the

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 10 of 47 PageID 762



                                                                            Page 10

  1      system when they're terminated.
  2          Q.      And the Reynolds Power DMS, is this software that
  3      you access on a desktop computer?
  4          A.      Yes.
  5          Q.      And you have a desktop computer on your desk
  6      at --
  7          A.      Yes, I do.
  8          Q.      For how long has Greenway used the Reynolds Power
  9      DMS platform?
10           A.      I'm not sure exactly.         They were on it before I
11       started with them.
12           Q.      So at least 13 years, correct?
13           A.      Yes.
14                     THE WITNESS:     He just froze.
15                     Now he's fine.
16       BY MR. M. HIRALDO:
17           Q.      I'm sorry.   Did you have a question?
18           A.      Oh, no.   Your picture froze.               But you're good
19       now.
20           Q.      Yeah.   Sorry.    My computer went to sleep.
21                   The Reynolds Power DMS, does it contain
22       information about Greenway's customers?
23           A.      Yes, it does.
24           Q.      Does that -- do those customers consist of
25       service customers?

                                      Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 11 of 47 PageID 763



                                                                        Page 11

  1          A.      Yes.
  2          Q.      What is a service customer?            What do you consider
  3      to be a service customer?
  4          A.      Someone who comes into the service department to
  5      have repair work done.
  6          Q.      And does the DMS -- does the Reynolds Power
  7      platform also contain information regarding sales
  8      customers?
  9          A.      Yes, it does.
10           Q.      And what do you consider to be a sales customer?
11           A.      Someone who comes in and actually purchases a
12       vehicle from us.
13           Q.      Besides service customers and sales customers,
14       are there any other categories of customers that are
15       contained within the Reynolds Power DMS platform?
16           A.      No.
17           Q.      Do you know how far back the customer information
18       goes for a service and sales customer?
19           A.      We keep them for four years in sales.            And we
20       keep them for four years in service, after their last
21       date of service.
22           Q.      And what happens after those four years?
23           A.      Then their information is dropped from the
24       system.
25           Q.      Does it remain anywhere in a backup server?

                                     Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 12 of 47 PageID 764



                                                                     Page 12

  1          A.      Not a backup server, no.
  2          Q.      Is it maintained anywhere?
  3          A.      We have backup tapes that we could reload to get
  4      that information.
  5          Q.      So it's not permanently destroyed, it's just
  6      moved into another system?
  7          A.      No.    It's permanently destroyed from the main
  8      system.
  9          Q.      Okay.    It's -- it's permanently removed from the
10       main system, but it is housed in a different system; is
11       that correct?
12           A.      It's just part of a backup of the system.
13           Q.      And where is backup housed?
14           A.      We keep them stored onsite for seven years.
15           Q.      So the customer information for service and sales
16       customers is maintained in the backup system for at
17       least seven years; is that correct?
18           A.      Yes.
19           Q.      And it's maintained in the primary system for at
20       least four years, correct?
21           A.      Yes.
22           Q.      What type of information does Greenway maintain
23       for a typical service customer?
24           A.      It just -- we maintain the name, address, phone
25       numbers, repair order work that has been done, the

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 13 of 47 PageID 765



                                                                      Page 13

  1      detail information on that repair order of what type of
  2      repairs were completed.          The vehicle that they have.
  3      How many different vehicles they may have in their
  4      household record.
  5          Q.      What about email addresses?
  6          A.      Yes.   I'm sorry, also email addresses.
  7          Q.      Now, you mentioned phone numbers.          Are the phone
  8      numbers designated as, for example, cellular number,
  9      residential, office, anything of that sort?
10           A.      Yes.   There are designations for those specific
11       numbers.
12           Q.      And does Greenway rely on the information that's
13       provided by the customer, with respect to those
14       designations?
15           A.      Yes.
16                     MR. MAGRUDER:     Object to the form of the
17           question.
18       BY MR. M. HIRALDO:
19           Q.      The answer was yes?
20                     MR. MAGRUDER:     You can answer.
21           A.      Yes, they do.
22       BY MR. M. HIRALDO:
23           Q.      Are you able to run a report on the Reynolds
24       Power DMS for, say, all of the service customers that
25       have come in for the past four years?

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 14 of 47 PageID 766



                                                                       Page 14

  1          A.      Yes.
  2          Q.      Walk me through the steps of how you would run
  3      that report, please.
  4          A.      Sorry.   You broke up a little.
  5          Q.      Oh, sure.
  6                  If you would, please walk me through the steps of
  7      how you would run that report on the Reynolds Power DMS.
  8          A.      We -- there's a specific program for running
  9      reports from the customer records.                So you assign a
10       report number, enter in how you want it to be sorted,
11       and then you can put in selection criteria.                Mostly what
12       I put in is records I do not want to select.                So I don't
13       select wholesale customers or dealer trades.                I don't
14       select people who we have marked as deceased.                And we
15       don't select people that have opted out of contact from
16       us.
17                   Then the next step would be to enter in the
18       information I want the report to pull:                The name, the
19       address, sales date, phone numbers, emails, last service
20       date, mileage.        And that's it.       And then we would run
21       the report.
22           Q.      The process that you just described, does that
23       apply to running reports for service customers and sales
24       customers?
25           A.      Yes.

                                    Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 15 of 47 PageID 767



                                                                     Page 15

  1          Q.      And can you run a report just for service
  2      customers?
  3          A.      Yes, you could.
  4          Q.      Can you run a report just for sales customers?
  5          A.      Yes.
  6          Q.      Can you run a report just for cellular telephone
  7      numbers for service customers?
  8          A.      Yes, you could.
  9          Q.      Could you run a report just for cellular
10       telephone numbers of just sales customers?
11           A.      Yes.
12           Q.      Do you recall, at some point, Shaun Allen
13       forward -- excuse me -- sending you an email from an
14       individual by the name of Justin Specht?
15           A.      Yes.
16           Q.      Do you recall when that occurred?
17           A.      No.    I believe in February of 2018.
18           Q.      Do you recall what that -- well, the email that
19       Mr. Allen forwarded, do you recall what that email said?
20           A.      Not specifically.      In general, it was just --
21           Q.      Do you recall anything that was --
22           A.      Just to request a report for him, for this
23       person.
24           Q.      Do you recall what the parameters were for the
25       requested report?

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 16 of 47 PageID 768



                                                                     Page 16

  1          A.      I believe it was the entire database.
  2          Q.      Did he ask you to run the entire database for
  3      what -- for what type of customers?
  4          A.      Sales and service customers.
  5          Q.      Do you recall what steps you took in order to run
  6      that report?
  7          A.      The same ones I just told you that I would do for
  8      any report.         Add the report, add the selection, add the
  9      data fields and generate the report.
10           Q.      And that report then generates a list of
11       everybody who has purchased a vehicle or serviced a
12       vehicle at Greenway; is that correct?
13           A.      Yes.
14           Q.      Okay.    And -- but that was limited to the prior
15       four years, correct?
16           A.      Correct.
17           Q.      So was a report of everybody who had purchased or
18       serviced a vehicle at Greenway from roughly
19       February 2014 through February 2018, correct?
20           A.      Correct.
21           Q.      Did you, in fact, run that report?
22           A.      Yes, I did.
23           Q.      And do you recall how many service and sales
24       customers -- I'll restate it.
25                   Do you recall how many service and sales

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 17 of 47 PageID 769



                                                                     Page 17

  1      customers the report generated?
  2          A.      No, I do not.
  3          Q.      When the report is generated, what type of format
  4      was it in?
  5          A.      It's run in a format that allows you to take it
  6      from the DMS and download it directly into an Excel
  7      spreadsheet.
  8          Q.      And did you do that?
  9          A.      Yes, I did.
10           Q.      Once you downloaded the information into an Excel
11       spreadsheet -- well, do you recall how many lines that
12       Excel spreadsheet consisted of?
13           A.      No.
14           Q.      Once you inputted the information into an Excel
15       spreadsheet, did you do anything to manipulate that
16       data?
17           A.      No.
18           Q.      What did you do next?
19           A.      Then I sent the data to the Dropbox that I was
20       asked to.
21           Q.      Okay.   Do you know who provided the Dropbox for
22       that upload?
23           A.      It came in the email from Shaun.
24           Q.      Was that a Dropbox that Mr. Specht provided to
25       you?

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 18 of 47 PageID 770



                                                                     Page 18

  1          A.      Yes.   I believe so.
  2          Q.      Do you know what was going to be done with those,
  3      that customer information that you uploaded?
  4          A.      No, I do not.
  5          Q.      Do you know anything that happened to that
  6      information after you uploaded it?
  7          A.      No.
  8          Q.      Let's take a look at -- you should have in front
  9      of you a computer with several files that we're going to
10       review.
11                   Is the first one that I would like to open, is a
12       documented titled BDC Promotions-Greenway Dodge
13       NCOA-dedupe, D-E-D-U-P-E, dash, radius append.
14                   Do you see that file on the computer in front of
15       you?
16           A.      Yes, it is.
17           Q.      Would you please open it.
18           A.      It's open.
19           Q.      Do you recognize this Excel spreadsheet?
20           A.      Yes.
21           Q.      Is this the spreadsheet you generated on or about
22       February of 2018 using the Reynolds Power DMS platform?
23           A.      No.
24           Q.      Do you know who created this Excel spreadsheet?
25           A.      No.

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 19 of 47 PageID 771



                                                                      Page 19

  1          Q.      And you -- and when you say it's not the one you
  2      generated, what leads you to believe that?
  3          A.      Because there's columns that I do not have in the
  4      system.
  5          Q.      Which columns would those be?
  6          A.      The CRRT column and the distance column.
  7          Q.      So besides those two columns, are the remaining
  8      columns information that your report generated?
  9          A.      Yes.
10           Q.      Okay.   Can you walk me through each one of those
11       columns, please?
12           A.      First is the name column.          The name of the
13       customer, address.
14           Q.      Okay.
15           A.      City, state, ZIP Code.        Then the -- the CRRT
16       column, which isn't mine.           And then we have home number,
17       work number, cell phone number.              Then we have email
18       address, sale date, year, make, model, and VIN of the
19       vehicle that they recently purchased.
20           Q.      Okay.   Some of my next questions are going to be
21       obvious; just bear with me.
22                   The name column, that is the name of the
23       customer, correct?
24           A.      Yes.
25           Q.      The address column, the address of the customer,

                                    Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 20 of 47 PageID 772



                                                                     Page 20

  1      correct?
  2          A.      Correct.
  3          Q.      The city column is the city in which the customer
  4      resides, correct?
  5          A.      Yes.
  6          Q.      The ST column, is that the state where the
  7      individual resides?
  8          A.      Yes.
  9          Q.      The ZIP column is the ZIP Code for the customer,
10       correct?
11           A.      Correct.
12           Q.      Home number column is the home number for the
13       customer?
14           A.      Yes.
15           Q.      Work number is the work number for the customer?
16           A.      Yes.
17           Q.      Cell number is the mobile telephone number for
18       the customer?
19           A.      Yes.
20           Q.      Main email address is the customer's email
21       address?
22           A.      Correct.
23           Q.      What is the sale date?
24           A.      Sales date is the date of the -- that they
25       purchased the vehicle from our dealership.

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 21 of 47 PageID 773



                                                                     Page 21

  1          Q.      Okay.   And in the next column, year, make, model,
  2      and VIN, what are those?
  3          A.      That is for the customer's current vehicle that
  4      they either purchased from us or had service work done.
  5          Q.      All right.   Thank you.
  6                  Can you tell me, if you scroll all the way to the
  7      bottom of the document, how many lines there are.
  8          A.      35,760.
  9          Q.      Is that accurate with the total number of
10       customers that were generated back in February of 2018?
11           A.      I would have to look at that report.       I don't
12       know.
13           Q.      Okay.   Let's -- we'll look at some of these other
14       documents and see if maybe they refresh your memory.
15                   The next document I would like you to look at --
16       you can close that Excel spreadsheet that we just
17       reviewed -- if you would open the Excel spreadsheet
18       titled M1044691A.
19                     MR. MAGRUDER:    It's open, Manny.
20       BY MR. M. HIRALDO:
21           Q.      Do you recognize this document, Ms. Demers?
22           A.      No.
23           Q.      Is this something that you would have generated
24       using the DMS platform?
25           A.      No.

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 22 of 47 PageID 774



                                                                         Page 22

  1          Q.      And what leads you to believe that?
  2          A.      The ZIP Code column, the ZIP 5 and 4.             I probably
  3      just provided the five-digit ZIP Code.                  I did not
  4      provide the title of the customer, nor did I provide
  5      income and the home -- columns M, N, and O, were not
  6      from me.
  7          Q.      So you can conclusively state that this is not a
  8      document that would have been generated by Greenway; is
  9      that correct?
10           A.      Correct.
11           Q.      Thank you.   You can close that one out.
12                   The next document I would like for you to open,
13       please, is the document titled Greenway 0013 through
14       Greenway 0743.
15           A.      Okay.
16           Q.      Are you -- do you have the document open?
17           A.      Yes.
18           Q.      Okay.   If you look at the bottom right-hand
19       corner of each page, there's what's called a Bates
20       label.       It starts with the word "Greenway" and then is
21       followed by some numbers.
22                   Do you see that?
23           A.      Yes.
24           Q.      Okay.   Great.
25                   If you would, turn to Greenway 0038.             So that's

                                      Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 23 of 47 PageID 775



                                                                          Page 23

  1      Bates Greenway 0038.          It's Page 26 of the document.
  2          A.      Okay.
  3          Q.      Is this a document -- is this a list of customers
  4      that Greenway would have generated using the DMS
  5      platform?
  6          A.      No.    This is the spreadsheet we just looked at.
  7          Q.      Okay.    And your testimony is for the same reasons
  8      that you just stated, which is -- for example, ZIP 5 and
  9      ZIP 4 columns, the radius, and the -- the income and
10       home market values, correct?
11           A.      Yes.
12           Q.      All right.    Just bear with me.            I need to -- it's
13       a lengthy list, so I will just scroll down for a second.
14                   Okay.    Now, turn over, please, to Greenway 0271,
15       which is Page 459.         If you really want to -- the pages
16       are at the top, 259, and then it will take you right to
17       it.
18           A.      Okay.
19           Q.      And just let me know when you're there, please.
20           A.      We're there.
21           Q.      Okay.    Is this a document that you would have
22       generated using the DMS Platform?
23                     MR. MAGRUDER:      Want me to zoom in?
24                     THE WITNESS:     No.
25

                                      Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 24 of 47 PageID 776



                                                                      Page 24

  1      BY MR. M. HIRALDO:
  2          Q.      For the same reasons that you testified earlier,
  3      that it has the CRRT column and the ZIP column, correct?
  4          A.      Correct.
  5          Q.      Aside from those two columns, is all of the other
  6      information that would have been generated by the DMS
  7      Platform?
  8          A.      Yes.
  9          Q.      Okay.   You can close the document.
10                     MR. M. HIRALDO:     Do you guys have the password
11           for the nonparty BDC response to CL
12           subpoena_001-2122.
13                     MS. ORTIZ:   Yeah.     That should be Picton.      I
14           don't know if that's case sensitive.              But let's try
15           Capital P, lowercase I-C-T-O-N and, I believe,
16           uppercase EHK and then 2019.             Or that might be
17           inverted.       It might be Picton2019EHK.
18                     MR. MAGRUDER:    It was the second thing she
19           said.
20                     MS. ORTIZ:   Picton2019EHK.
21                     MR. MAGRUDER:    It was case sensitive.        And it
22           responded to the capital P and EHK.
23       BY MR. M. HIRALDO:
24           Q.      Do you have that document open?
25           A.      Yes.

                                    Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 25 of 47 PageID 777



                                                                     Page 25

  1          Q.      I will represent to you that these were documents
  2      that were produced to us BDC Promotions.              It includes --
  3      who is now a party to the case.
  4                  If you would flip to -- it's Bates labeled BDC
  5      Subpoena, REFP followed by an underscore and some
  6      numbers.
  7          A.      Yes.
  8          Q.      Okay.   So I'm on Bates 0041, which is Page 41 of
  9      the document.
10           A.      Okay.
11           Q.      So the same question as before, this document
12       that we're looking at here on Bates 41 is not something
13       that would have been generated by Greenway, because of
14       the income column, the ZIP 4, ZIP 5 column, and the
15       prefix column?
16           A.      Correct.
17           Q.      Okay.   Next document I would like you to pull up,
18       please, is the Excel spreadsheet titled March 2018
19       Invoice Number 78583.
20                   Just let me know when you're there, please.
21           A.      We're there.
22           Q.      Is this a spreadsheet -- is this the spreadsheet
23       that you generated using the DMS Platform?
24           A.      No.
25           Q.      Same for the -- for the same reasons as before,

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 26 of 47 PageID 778



                                                                     Page 26

  1      the ZIP 4, ZIP 5 column, the prefix column, the income
  2      column, et cetera; correct?
  3          A.      Correct.
  4          Q.      You can close that out.
  5                  Just bear with me for one second, please.
  6                  Next document I would like for you to open is the
  7      one titled Greenway 29280-33171.
  8          A.      Okay.   We have it open.
  9          Q.      Okay.   And so these are documents produced to us
10       by Greenway.        And they're also Bates labeled, so I would
11       like for you to turn to the -- it's the fifth page of
12       the document; it's Bates labeled Greenway 029284.
13           A.      Okay.
14           Q.      Do you recognize this document?
15           A.      Yes.
16           Q.      Okay.   What is this?
17           A.      This is a layout of the fields that were
18       requested to print on the report.
19           Q.      Is this -- if you follow through with it, it's --
20       I think it's a few thousand pages -- is this the report
21       that you generated using the DMS platform?
22                   Understanding that it's not an Excel format,
23       we're looking at a PDF document.
24                   Besides that, do you recognize this to be the
25       report that you generated in February 2018?

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 27 of 47 PageID 779



                                                                     Page 27

  1          A.      Yes.
  2          Q.      Do you know the name of the plaintiff in this
  3      case?
  4          A.      No.
  5          Q.      Do you know how many -- looking at the document,
  6      can you tell me how many customer names the report that
  7      you ran generated?
  8          A.      No.
  9          Q.      But if you flip through -- all the way to the end
10       of the document, does this appear to be the report that
11       you created on or about February of 2018?
12           A.      Yes.
13           Q.      Okay.    And the last document for us to look at
14       will be Greenway Dodge BDC February 2018.
15           A.      Yes.    We have it up.
16           Q.      Okay.    Is this the same document that we were
17       just looking at, as part of Greenway 29280 through
18       33171?
19           A.      Yes.
20           Q.      Is this the report that you generated on or about
21       February of 2018 in an Excel format?
22           A.      Yes.
23           Q.      Can you tell me how many customer entries appear
24       in this report?
25           A.      39,370.

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 28 of 47 PageID 780



                                                                           Page 28

  1          Q.      And, if you would -- I know we previously covered
  2      this, and I apologize for the obvious questions -- but
  3      can you just walk me through each column and tell me
  4      what each column stands for?
  5          A.      Column A is the name of the customer.            Then you
  6      have the address, city, state, ZIP Code, home phone
  7      number, work phone number, cell phone number, email,
  8      sold date, year, make, model, and VIN of the vehicle.
  9          Q.      All right.   I think we're -- I think we're just
10       about done.
11                   I just need a second to consult with my
12       co-counsel, and I will wrap up.
13                     (Whereupon, a discussion was held off the
14           record.)
15                     MR. M. HIRALDO:       Ms. Demers, can you hear me?
16                     THE WITNESS:     Yes.
17       BY MR. M. HIRALDO:
18           Q.      A couple of questions.
19                   On this Greenway Dodge BDC February 28 Excel
20       spreadsheet, if I wanted to figure out who in the
21       sales -- who is a sales customer and who was a service
22       customer, how would I do that?
23           A.      A sales customer would have a date in the sold
24       column, in the sales date column.                 And a service
25       customer would not have a date.

                                      Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 29 of 47 PageID 781



                                                                     Page 29

  1          Q.      Okay.    So let's just look at a couple of examples
  2      of that.
  3                  So go down to Line 254, please.
  4          A.      Okay.
  5          Q.      So Line 254 is for a customer Amanda Adams,
  6      correct?
  7          A.      Correct.
  8          Q.      And then under Column J, which is the sales date,
  9      it's blank.         So does that mean that Ms. Adams is a
10       service customer?
11           A.      Yes.
12           Q.      Same thing, for example, the individual
13       underneath that, Ann Adams, Line 255, where Column J is
14       blank, there's no sale date, meaning that Ann Adams is
15       also a service customer?
16           A.      Yes.
17           Q.      And then if we look at Line 256, Bobby G. Adams,
18       under Column J, there's a sale date of June 15th, 2015,
19       correct?
20           A.      Correct.
21           Q.      That signifies that Mr. Adams, Bobby G. Adams
22       purchased a vehicle from Greenway on June 15th, 2015,
23       correct?
24           A.      Correct.
25                     MR. M. HIRALDO:      Ms. Demers, thank you for your

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 30 of 47 PageID 782



                                                                      Page 30

  1          time.      I have no further questions at this time.
  2                    I might have some followups if there's any
  3          questions from the other attorneys.
  4                    MS. ORTIZ:    I have no questions.        Thank you.
  5                    MR. MAGRUDER:     I have just very few questions.
  6                                 CROSS-EXAMINATION
  7      BY MR. MAGRUDER:
  8          Q.      We're looking at the Excel spreadsheet, still, of
  9      the -- the version that you actually pulled from DMS
10       according to your testimony, correct?
11           A.      Yes.
12           Q.      The phone numbers, the various phone numbers
13       listed here, there's different categories, correct?
14           A.      Correct.
15           Q.      How do you decide -- are you actually the one who
16       inputs this data into DMS?
17           A.      No, I'm not.
18           Q.      How does this data get inputted into DMS?
19           A.      For a sales customer, it would come from the
20       salesman in the F&I department.               For a service customer,
21       it would come from someone making the reservation, or
22       the service advisor himself.
23           Q.      Okay.   And where do they get the customer
24       information?
25           A.      From the customer.

                                     Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 31 of 47 PageID 783



                                                                     Page 31

  1          Q.      Okay.    Are there any phone numbers on this list
  2      that you did not receive from the customer themselves?
  3          A.      No.
  4          Q.      You mentioned earlier that customers', I guess,
  5      sales of older than four years or four years from the
  6      service date were pulled from the system?
  7          A.      No.
  8          Q.      Is there any other reasons why you would pull a
  9      customer from the system?
10           A.      No.
11           Q.      Do you track -- does DMS -- does your system have
12       a way to track whether a customer has elected not to
13       receive marketing calls?
14           A.      Yes.    Yes.
15           Q.      Do you have that designation listed in the system
16       somewhere?
17           A.      Yes.
18           Q.      That designation is not listed on the
19       spreadsheet; why?
20           A.      Because I specifically excluded those customers
21       before I created the spreadsheet.
22           Q.      So every customer on this spreadsheet that we're
23       looking at right now would not have had a designation in
24       your system as being a customer that opted out of
25       marketing communications, right?

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 32 of 47 PageID 784



                                                                     Page 32

  1          A.      Correct.
  2                    MR. MAGRUDER:      I don't have any other
  3          questions.
  4                    MR. M. HIRALDO:       I have no further questions.
  5                    Thank you all.      We'll take an e-transcript,
  6          please.      No paper.
  7                    MR. MAGRUDER:      She'll read and I will
  8          coordinate with her.
  9                    I'll take a copy, no paper, please.
10                     (Thereupon, the proceedings concluded at
11           10:37 a.m.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                      Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 33 of 47 PageID 785



                                                                     Page 33

  1                            CERTIFICATE OF OATH
  2
  3      STATE OF FLORIDA:
  4      COUNTY OF ORANGE:
  5
  6          I, Jazzmin A. Musrati, RPR, CRR, Notary Public, State
  7      of Florida, do hereby certify that JEAN DEMERS
  8      personally appeared before me on August 16, 2019, and
  9      was duly sworn and produced driver's license/I.D. as
10       identification.
11
12                          Signed on September 3, 2019.
13
14
                                  <%20816,Signature%>
15                          _______________________________
                            Jazzmin A. Musrati, RPR, CRR
16                          Notary Public - State of Florida
                            My Commission No. FF984627
17                          My Commission Expires:           April 21, 2020
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 34 of 47 PageID 786



                                                                     Page 34

  1                          CERTIFICATE OF REPORTER
  2      STATE OF FLORIDA:
  3      COUNTY OF ORANGE:
  4
  5          I, Jazzmin A. Musrati, RPR, CRR, Notary Public, State
  6      of Florida, certify that I was authorized to and did
  7      stenographically report the deposition of JEAN DEMERS;
  8      that a review of the transcript was requested; and that
  9      the foregoing transcript, Page 1 through 36, is a true
10       and accurate record of my stenographic notes.
11           I further certify that I am not a relative, employee,
12       or attorney, or counsel of any of the parties, nor am I
13       a relative or employee of any of the parties' attorneys
14       or counsel connected with the action, nor am I
15       financially interested in the action.
16
17                          DATED:    September 3, 2019.
18
19
                                 <%20816,Signature%>
20                          __________________________________
                            Jazzmin A. Musrati, RPR, CRR
21                          Registered Professional Reporter
                            Certified Realtime Reporter
22
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 35 of 47 PageID 787



                                                                       Page 35

  1                                ERRATA SHEET
  2              DO NOT WRITE ON TRANSCRIPT-ENTER CHANGES HERE
  3                    IN RE:      PICTON V. GREENWAY
                       CASE NO:    6:19-CV-00196-GAP-DCI
  4                    DATE:       AUGUST 16, 2019
                       DEPONENT: JEAN DEMERS
  5
  6      PAGE NO.      LINE NO.    CORRECTION & REASON
  7      _______       _______    _______________________________
  8      _______       _______    _______________________________
  9      _______       _______    _______________________________
10       _______       _______    _______________________________
11       _______       _______    _______________________________
12       _______       _______    _______________________________
13       _______       _______    _______________________________
14       _______       _______    _______________________________
15       _______       _______    _______________________________
16       _______       _______    _______________________________
17       _______       _______    _______________________________
18       _______       _______    _______________________________
19       _______       _______    _______________________________
20       _______       _______    _______________________________
21       _______       _______    _______________________________
22       Under penalties of perjury, I declare that I have read
         the foregoing document and that the facts stated in it
23       are true.”
24
         ______________________________________________________
25       DATE                                                JEAN DEMERS

                                  Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 36 of 47 PageID 788



                                                                     Page 36

  1      09/05/2019
  2      JEAN DEMERS
         c/o G. BROCK MAGRUDER, III, Esq.
  3      Gray Robinson
         301 East Pine Street
  4      14th Floor
         Orlando, Florida 32801
  5      brock.magruder@gray-robinson.com
  6      In Re: August 16, 2019, Deposition of JEAN DEMERS
  7      Dear JEAN DEMERS:
            This letter is to advise that the transcript for the
  8      above-referenced deposition has been completed and is
         available for review. Please contact Veritext at
  9      305.376.8800 to make arrangements for read and sign or
         sign below to waive review of this transcript.
10
            It is suggested that the review of this transcript be
11       completed within 30 days of your receipt of this letter,
         as considered reasonable under Federal Rules*; however,
12       there is no Florida Statute to this regard.
13          The original of this transcript has been forwarded to
         the ordering party and your errata, once received, will
14       be forwarded to all ordering parties for inclusion in
         the transcript.
15                                     Sincerely,
16
                                  Jazzmin A. Musrati, RPR, CRR
17                                Registered Professional Reporter
                                  Certified Realtime Reporter
18
         cc:  MANUEL S. HIRALDO, Esquire
19            G. BROCK MAGRUDER, III, Esquire
20       Waiver:
21       I,______________, hereby waive the reading and signing
         of my deposition transcript.
22
23
         ________________________      ____________
24       Deponent Signature            Date
25       *Federal Civil Procedure Rule 30(e)/Florida Civil
         Procedure Rule 1.310(e)

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 37 of 47 PageID 789


   [& - behalf]                                                                      Page 37

             &             255 29:13                        7            apologize 28:2
    & 2:16 35:6            256 29:17              78583 25:19            appear 27:10,23
                           259 23:16              786.496.4469 2:9       appeared 33:8
              0
                           26 23:1                                       appearing 2:5,10
    001-2122 24:12                                          9
                           28 28:19                                        2:14,19
    0013 22:13             29280 27:17            9051 8:11              append 18:13
    00196 1:3 35:3         29280-33171 26:7       954.400.4713 2:4       application 8:21
    0038 22:25 23:1                  3            9:58 1:15 4:3          applications 9:3
    0041 25:8                                               a            apply 14:23
    0271 23:14             3 33:12 34:17
                                                  a.m. 1:15,15 4:3       april 33:17
    029284 26:12           30 3:4 36:11,25
                                                    32:11                arrangements 36:9
    0743 22:14             301 1:16 2:12 36:3
                                                  able 5:1 13:23         aside 5:17 24:5
    09/05/2019 36:1        305.376.8800 36:9
                                                  access 9:25 10:3       asked 17:20
                           32751 2:17
              1                                   accounting 9:2         asking 6:14 7:5
                           32801 1:17 2:13
    1 34:9                                        accurate 21:9          assign 14:9
                             36:4
    1.310 36:25                                     34:10                attorney 6:2,13
                           32817 8:11
    100 2:17                                      action 34:14,15          7:13 34:12
                           33 3:5
    10:37 1:15 32:11                              adams 29:5,9,13,14     attorneys 5:18 6:11
                           33131 2:8
    1200 2:7                                        29:17,21,21            6:18 30:3 34:13
                           33171 27:18
    13 8:9 10:12                                  add 16:8,8,8           august 1:14 33:8
                           33301 2:4
    1400 2:3                                      address 8:10 12:24       35:4 36:6
                           34 3:5
    14th 1:16 2:12 36:4                             14:19 19:13,18,25    authorized 34:6
                           35 3:6
    15th 29:18,22                                   19:25 20:20,21       available 36:8
                           35,760 21:8
    16 1:14 33:8 35:4                               28:6                 avenue 2:7
                           36 3:6 34:9
      36:6                 39,370 27:25           addresses 13:5,6                 b
    1950 2:8                         4            administrator 8:7      b 1:9 3:8 7:18
              2                                     8:13                 back 11:17 21:10
                           4 3:3 22:2 23:9        advise 36:7
    2014 16:19                                                           backup 11:25 12:1
                             25:14 26:1           advisor 30:22
    2015 29:18,22                                                          12:3,12,13,16
                           401 2:3                affirm 4:6
    2018 15:17 16:19                                                     bates 22:19 23:1
                           407.204.3100 2:13      affirmed 4:12
      18:22 21:10 25:18                                                    25:4,8,12 26:10,12
                           407.622.1772 2:18      ago 7:4
      26:25 27:11,14,21                                                  bathroom 5:14
                           41 25:8,12             agreed 3:17
    2019 1:14 24:16                                                      bdc 2:19 7:16 18:12
                           459 23:15              allen 6:22,25 7:6,13
      33:8,12 34:17 35:4                                                   24:11 25:2,4 27:14
                                     5              15:12,19               28:19
      36:6
                           5 22:2 23:8 25:14      allen's 6:23           bear 19:21 23:12
    2020 33:17
                             26:1                 allows 17:5              26:5
    20816 33:14 34:19
                                     6            amanda 29:5            began 4:3
    21 33:17
                                                  ann 29:13,14           behalf 1:4 2:5,10
    2300 2:16              6:19 1:3 35:3
                                                  answer 6:4 13:19         2:14,19
    254 29:3,5
                                                    13:20
                                     Veritext Legal Solutions
    800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 38 of 47 PageID 790


   [believe - dear]                                                                   Page 38

    believe 15:17 16:1     changes 5:3 35:2       connected 34:14          14:9 18:3 19:13,23
      18:1 19:2 22:1       charge 8:14            consider 11:2,10         19:25 20:3,9,13,15
      24:15                charley 7:18           considered 36:11         20:18 22:4 27:6,23
    blank 29:9,14          chrysler 1:9,10        consist 10:24            28:5,21,22,23,25
    bobby 29:17,21         city 19:15 20:3,3      consisted 17:12          29:5,10,15 30:19
    bottom 21:7 22:18        28:6                 consult 28:11            30:20,23,25 31:2,9
    boulevard 2:3          civil 36:25,25         contact 14:15 36:8       31:12,22,24
    bravo 7:18             cl 24:11               contain 10:21 11:7     customer's 20:20
    break 5:14             client 6:2,13          contained 11:15          21:3
    brickell 2:7           clifton 1:4            conversations 6:5      customers 5:23
    brock 2:11 7:4 36:2    clock 9:3                6:10                   10:22,24,25 11:8
      36:19                close 21:16 22:11      coordinate 32:8          11:13,13,14 12:16
    brock.magruder           24:9 26:4            copy 32:9                13:24 14:13,23,24
      2:14 36:5            code 19:15 20:9        corner 22:19             15:2,4,7,10 16:3,4
    broke 14:4               22:2,3 28:6          correct 9:11,12,14       16:24 17:1 21:10
    business 8:10          colonial 8:11            9:15 10:12 12:11       23:3 31:4,20
               c           column 19:6,6,12         12:17,20 16:12,15    customize 9:22
                             19:16,22,25 20:3,6     16:16,19,20 19:23    cv 1:3 35:3
    c 2:1 3:1 4:1 7:18
                             20:9,12 21:1 22:2      20:1,2,4,10,11,22              d
      24:15 36:2
                             24:3,3 25:14,14,15     22:9,10 23:10 24:3
    call 5:23 7:13                                                       d 1:9 4:1,18 7:18
                             26:1,1,2 28:3,4,5      24:4 25:16 26:2,3
    called 5:23 22:19                                                      8:21 9:5 18:13,13
                             28:24,24 29:8,13       29:6,7,19,20,23,24
    calling 7:5                                                          dash 18:13
                             29:18                  30:10,13,14 32:1
    calls 6:2 31:13                                                      data 16:9 17:16,19
                           columns 19:3,5,7,8     correction 35:6
    capital 24:15,22                                                       30:16,18
                             19:11 22:5 23:9      counsel 3:18 6:6,11
    case 1:3 7:7,10                                                      database 16:1,2
                             24:5                   28:12 34:12,14
      24:14,21 25:3 27:3                                                 date 1:14 11:21
                           come 13:25 30:19       county 33:4 34:3
      35:3                                                                 14:19,20 19:18
                             30:21                couple 28:18 29:1
    categories 11:14                                                       20:23,24,24 28:8
                           comes 11:4,11          court 1:1 5:8
      30:13                                                                28:23,24,25 29:8
                           commission 33:16       covered 28:1
    cc 36:18                                                               29:14,18 31:6 35:4
                             33:17                created 18:24
    cell 19:17 20:17                                                       35:25 36:24
                           communications           27:11 31:21
      28:7                                                               dated 34:17
                             6:13,15 31:25        criteria 14:11
    cellular 13:8 15:6,9                                                 david 7:18 9:5
                           completed 13:2         cross 3:4 30:6
    center 2:16                                                          days 36:11
                             36:8,11              crr 1:19 33:6,15
    certificate 3:5,5                                                    dci 1:3 35:3
                           computer 8:15 10:3       34:5,20 36:16
      33:1 34:1                                                          dealer 9:6,8 14:13
                             10:5,20 18:9,14      crrt 19:6,15 24:3
    certified 1:20 34:21                                                 dealership 8:15,16
                           concluded 32:10        current 21:3
      36:17                                                                8:18 9:23 20:25
                           conclusively 22:7      customer 8:23 11:2
    certify 33:7 34:6,11                                                 dealerships 9:22
                           conference 5:1           11:3,10,17,18
    cetera 26:2                                                          dear 36:7
                                                    12:15,23 13:13

                                     Veritext Legal Solutions
    800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 39 of 47 PageID 791


   [deceased - front]                                                                 Page 39

    deceased 14:14          dms 9:5,6,8,8,13,17       19:17 20:20,20         21:10 26:25 27:11
    decide 30:15              9:20 10:2,9,21 11:6     28:7                   27:14,21 28:19
    declare 35:22             11:15 13:24 14:7      emails 14:19          federal 36:11,25
    dedupe 18:13              17:6 18:22 21:24      employed 6:12         ff984627 33:16
    defendant 1:11            23:4,22 24:6 25:23      7:16                fields 16:9 26:17
    demers 1:13 3:2           26:21 30:9,16,18      employee 34:11,13     fifth 26:11
      4:11,18 21:21           31:11                 enter 14:10,17 35:2   figure 28:20
      28:15 29:25 33:7      document 21:7,15        entire 16:1,2         file 18:14
      34:7 35:4,25 36:2,6     21:21 22:8,12,13      entries 27:23         filed 4:21
      36:7                    22:16 23:1,3,21       errata 3:6 35:1       files 18:9
    department 11:4           24:9,24 25:9,11,17      36:13               finance 9:2
      30:20                   26:6,12,14,23 27:5    esq 36:2              financially 34:15
    departments 9:1           27:10,13,16 35:22     esquire 2:2,6,11,15   fine 10:15
    deponent 3:18 35:4      documented 18:12          36:18,19            first 4:12 18:11
      36:24                 documents 7:23          et 26:2                  19:12
    deposition 1:13           21:14 25:1 26:9       everybody 16:11       five 22:3
      3:19 4:22,25 7:7,24   dodge 1:9,9 6:24          16:17               flip 25:4 27:9
      34:7 36:6,8,21          18:12 27:14 28:19     exactly 10:10         floor 1:16 2:12 36:4
    described 14:22         doing 4:25 5:6          examination 3:3,4     florida 1:1,17 2:4,8
    designated 13:8         download 17:6             4:14 30:6              2:13,17 33:3,7,16
    designation 31:15       downloaded 17:10        examined 4:12            34:2,6 36:4,12,25
      31:18,23              drive 8:11              example 13:8 23:8     follow 26:19
    designations 13:10      driver's 33:9             29:12               followed 22:21
      13:14                 dropbox 17:19,21        examples 9:19 29:1       25:5
    desk 10:5                 17:24                 excel 17:6,10,12,14   follows 4:13
    desktop 10:3,5          dropped 11:23             18:19,24 21:16,17   followups 30:2
    destroyed 12:5,7        duly 4:12 33:9            25:18 26:22 27:21   foregoing 34:9
    detail 13:1                       e               28:19 30:8             35:22
    different 12:10                                 excluded 31:20        form 13:16
                            e 2:1,1 3:1,8 4:1,1
      13:3 30:13                                    excuse 15:13          format 17:3,5
                              4:18,18,18 8:21
    digit 22:3                                      expires 33:17            26:22 27:21
                              18:13,13 32:5
    direct 3:3 4:14                                 extent 6:1            fort 2:4
                              36:25,25
    directly 17:6                                             f           forward 15:13
                            earlier 24:2 31:4
    disclosing 6:5                                                        forwarded 15:19
                            early 6:10              f&i 30:20
    discuss 7:9                                                              36:13,14
                            east 1:16 2:3,12        fact 16:21
    discussed 5:24                                                        four 11:19,20,22
                              8:11 36:3             facts 35:22
    discussion 28:13                                                         12:20 13:25 16:15
                            ehk 24:16,22            fair 5:11
    distance 19:6                                                            31:5,5
                            either 21:4             familiar 9:4
    district 1:1,1                                                        friday 1:14
                            elected 31:12           far 11:17
    division 1:2                                                          front 18:8,14
                            email 13:5,6 15:13      february 15:17
                              15:18,19 17:23          16:19,19 18:22
                                       Veritext Legal Solutions
    800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 40 of 47 PageID 792


   [froze - m]                                                                           Page 40

    froze 10:14,18          guess 31:4              individually 1:4                    l
    further 30:1 32:4       guys 24:10              information 6:3,14      l 3:16 8:21
      34:11                            h              10:22 11:7,17,23      label 22:20
              g                                       12:4,15,22 13:1,12    labeled 25:4 26:10
                            h 3:8
                                                      14:18 17:10,14           26:12
    g 2:11 4:1 29:17,21     hand 2:16 4:4
                                                      18:3,6 19:8 24:6      las 2:3
      36:2,19                  22:18
                                                      30:24                 lauderdale 2:4
    gap 1:3 35:3            happened 18:5
                                                    inhouse 6:12            law 2:7
    general 6:6,24          happens 11:22
                                                    inputs 30:16            lawsuit 4:20 5:19
      15:20                 hear 5:1 28:15
                                                    inputted 17:14             5:24 6:19 7:1,14,21
    generate 16:9           held 8:8 28:13
                                                      30:18                 layout 8:2 26:17
    generated 8:2 17:1      help 9:21,22
                                                    instructions 6:9        leads 19:2 22:1
      17:3 18:21 19:2,8     hiraldo 2:2,2,6 3:3
                                                    interact 9:17           lengthy 23:13
      21:10,23 22:8 23:4       4:15,19 6:8 10:16
                                                    interested 34:15        letter 3:6 36:7,11
      23:22 24:6 25:13         13:18,22 21:20
                                                    internal 6:6            liaison 8:14
      25:23 26:21,25           24:1,10,23 28:15
                                                    inverted 24:17          license 33:9
      27:7,20                  28:17 29:25 32:4
                                                    invoice 25:19           limited 16:14
    generates 16:10            36:18
    generic 9:11            hiraldolaw.com                    j             line 29:3,5,13,17
    give 4:7 5:7,9 6:9         2:5                  j 2:6 4:18 29:8,13         35:6
      6:14 9:19             home 19:16 20:12          29:18                 lines 17:11 21:7
    giving 9:25                20:12 22:5 23:10     jazzmin 1:19 33:6       list 5:22,22 16:10
    go 29:3                    28:6                   33:15 34:5,20            23:3,13 31:1
    goes 11:18              housed 12:10,13           36:16                 listed 30:13 31:15
    going 5:6 7:12 18:2     household 13:4          jean 1:13 3:2 4:11         31:18
      18:9 19:20                       i              4:18 33:7 34:7 35:4   little 14:4
    good 4:16,19 10:18                                35:25 36:2,6,7        long 8:8 10:8
                            i.d. 33:9
    gray 1:16 2:11,14                               jeep 1:9,10             look 18:8 21:11,13
                            identification
      36:3,5                                        job 8:12 9:16              21:15 22:18 27:13
                               33:10
    great 5:13 22:24                                june 29:18,22              29:1,17
                            ignacio 2:6
    greenway 1:8,9                                  justin 15:14            looked 23:6
                            ignite 8:22
      2:14 4:21 5:25 6:12                                     k             looking 25:12
                            iii 2:11 36:2,19
      6:24 8:6,18,24 9:13                                                      26:23 27:5,17 30:8
                            ijh 2:7                 keep 11:19,20
      10:8 12:22 13:12                                                         31:23
                            ijhiraldo 2:9             12:14
      16:12,18 18:12                                                        lowercase 24:15
                            ijhlaw.com 2:9          know 5:4,11,15
      22:8,13,14,20,25                                                                 m
                            includes 25:2             11:17 17:21 18:2,5
      23:1,4,14 25:13                                                       m 2:15 3:3 4:15,18
                            inclusion 36:14           18:24 21:12 23:19
      26:7,10,12 27:14                                                         6:8 9:5 10:16 13:18
                            income 22:5 23:9          24:14 25:20 27:2,5
      27:17 28:19 29:22                                                        13:22 21:20 22:5
                               25:14 26:1             28:1
      35:3                                                                     24:1,10,23 28:15
                            individual 15:14        kohlmyer 2:16
    greenway's 6:6                                                             28:17 29:25 32:4
                               20:7 29:12
      10:22
                                       Veritext Legal Solutions
    800-726-7007                                                                    305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 41 of 47 PageID 793


   [m1044691a - power]                                                               Page 41

    m1044691a 21:18       musrati 1:19 33:6         17:21 19:10,14,20    parts 9:2
    magruder 2:11 3:4       33:15 34:5,20           21:1,13 22:15,18     party 25:3 36:13
     6:1 13:16,20 21:19     36:16                   22:24 23:2,7,14,18   password 24:10
     23:23 24:18,21                 n               23:21 24:9 25:8,10   payroll 9:3
     30:5,7 32:2,7 36:2                             25:17 26:8,9,13,16   pdf 26:23
                          n 2:1 3:1,1,16 4:1
     36:19                                          27:13,16 29:1,4      penalties 35:22
                            4:18 8:21 22:5
    main 12:7,10 20:20                              30:23 31:1           people 9:24 14:14
                            24:15
    maintain 12:22,24                             olas 2:3                 14:15
                          name 4:17,19 8:17
    maintained 12:2,16                            older 31:5             perjury 35:22
                            9:4,11 12:24 14:18
     12:19                                        once 7:2 17:10,14      permanently 12:5
                            15:14 19:12,12,22
    maitland 2:16,17                                36:13                  12:7,9
                            19:22 27:2 28:5
    making 30:21                                  ones 16:7              person 15:23
                          named 9:13
    manage 9:24                                   onsite 12:14           personally 33:8
                          names 27:6
    management 9:6,8                              open 18:11,17,18       personnel 9:23
                          ncoa 18:13
    manager 6:24 9:16                               21:17,19 22:12,16    phone 12:24 13:7,7
                          need 23:12 28:11
    manipulate 17:15                                24:24 26:6,8           14:19 19:17 28:6,7
                          non 6:18
    manny 4:19 21:19                              opted 14:15 31:24        28:7 30:12,12 31:1
                          nonparty 24:11
    manuel 2:2 36:18                              orange 33:4 34:3       picton 1:4 24:13
                          notary 33:6,16 34:5
    march 25:18                                   order 12:25 13:1         35:3
                          notes 34:10
    marked 3:9 14:14                                16:5                 picton2019ehk
                          number 13:8 14:10
    market 23:10                                  ordering 36:13,14        24:17,20
                            19:16,17,17 20:12
    marketing 31:13                               original 36:13         picture 10:18
                            20:12,15,15,17,17
     31:25                                        orlando 1:2,17 2:13    pine 1:16 2:12 36:3
                            21:9 25:19 28:7,7,7
    mean 29:9                                       8:11 36:4            place 1:16
                          numbers 12:25
    meaning 29:14                                 ortiz 2:15 24:13,20    plaintiff 1:6 2:5,10
                            13:7,8,11 14:19
    memory 21:14                                    30:4                   27:2
                            15:7,10 22:21 25:6
    mentioned 13:7                                outside 7:13           plaintiffs 4:20
                            30:12,12 31:1
     31:4                                                   p            platform 9:4 10:9
    mhiraldo 2:5                    o                                      11:7,15 18:22
                                                  p 2:1,1 3:16 4:1
    miami 2:8             o 3:1,16 4:1 8:21                                21:24 23:5,22 24:7
                                                    18:13 24:15,22
    middle 1:1              22:5 24:15 36:2                                25:23 26:21
                                                  p.a. 2:2,16
    mike 9:5              oath 3:5 33:1                                  please 4:5,16 5:7,9
                                                  page 22:19 23:1,15
    mileage 14:20         object 13:16                                     8:20 14:3,6 18:17
                                                    25:8 26:11 34:9
    mine 19:16            objection 6:1                                    19:11 22:13 23:14
                                                    35:6
    mobile 20:17          obvious 19:21 28:2                               23:19 25:18,20
                                                  pages 23:15 26:20
    model 19:18 21:1      occur 7:3                                        26:5 29:3 32:6,9
                                                  paper 32:6,9
     28:8                 occurred 15:16                                   36:8
                                                  parameters 15:24
    month 7:4             office 13:9                                    point 5:3 15:12
                                                  parkway 2:16
    morning 4:16,19       oh 10:18 14:5                                  position 6:23 8:6,8
                                                  part 12:12 27:17
    moved 12:6            okay 5:1,4 6:7 9:13                            power 8:19,21,22
                                                  parties 3:18 34:12
                            9:19 12:9 16:14                                8:23,25 9:7,14,17
                                                    34:13 36:14
                                     Veritext Legal Solutions
    800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 42 of 47 PageID 794


   [power - scroll]                                                                     Page 42

      9:20 10:2,8,21 11:6   questions 5:7 7:5      rely 13:12              reynolds 8:19,22
      11:15 13:24 14:7        9:23 19:20 28:2,18   remain 11:25              8:22,23,25 9:7,14
      18:22                   30:1,3,4,5 32:3,4    remaining 19:7            9:17,20 10:2,8,21
    prefix 25:15 26:1                 r            removed 12:9              11:6,15 13:23 14:7
    preparation 7:23                               repair 11:5 12:25         18:22
                            r 2:1 4:1,18 8:21
    previously 28:1                                  13:1                  right 4:4 21:5
                            rachel 2:15
    primary 12:19                                  repairs 13:2              22:18 23:12,16
                            radius 18:13 23:9
    print 26:18                                    rephrase 5:11             28:9 31:23,25
                            raise 4:4
    prior 4:22 16:14                               report 8:2,3 13:23      robinson 1:16 2:11
                            ran 27:7
    privileged 6:2,13                                14:3,7,10,18,21         36:3
                            read 3:6 32:7 35:22
    probably 22:2                                    15:1,4,6,9,22,25      robinson.com 2:14
                              36:9
    procedure 36:25                                  16:6,8,8,9,10,17,21     36:5
                            reading 3:19 36:21
      36:25                                          17:1,3 19:8 21:11     rortiz 2:18
                            really 23:15
    proceedings 4:3                                  26:18,20,25 27:6      roughly 16:18
                            realtime 1:20 34:21
      32:10                                          27:10,20,24 34:7      rpr 1:19 33:6,15
                              36:17
    process 14:22                                  reported 1:19             34:5,20 36:16
                            reason 5:15 35:6
    produced 25:2 26:9                             reporter 1:19,20        rule 36:25,25
                            reasonable 36:11
      33:9                                           3:5 5:8 34:1,21,21    rules 36:11
                            reasons 23:7 24:2
    professional 1:19                                36:17,17              run 8:18 9:1,21
                              25:25 31:8
      34:21 36:17                                  reports 9:21 14:9         13:23 14:2,7,20
                            recall 15:12,16,18
    program 14:8                                     14:23                   15:1,4,6,9 16:2,5
                              15:19,21,24 16:5
    promotions 2:19                                represent 4:20 25:1       16:21 17:5
                              16:23,25 17:11
      7:17 18:12 25:2                              request 15:22           running 14:8,23
                            receipt 36:11
    provide 22:4,4                                 requested 15:25         runs 8:16
                            receive 31:2,13
    provided 5:22 8:25                               26:18 34:8                      s
                            received 36:13
      13:13 17:21,24                               reservation 30:21
                            recognize 18:19                                s 2:1,2 3:1,8,16,16
      22:3                                         reserved 3:20
                              21:21 26:14,24                                 4:1,18 8:21 9:5
    public 33:6,16 34:5                            residential 13:9
                            record 13:4 28:14                                36:18
    pull 14:18 25:17                               resides 20:4,7
                              34:10                                        sale 19:18 20:23
      31:8                                         respect 13:13
                            records 14:9,12                                  29:14,18
    pulled 30:9 31:6                               respective 3:18
                            referenced 36:8                                sales 6:24 9:2 11:7
    purchased 16:11                                responded 24:22
                            refp 25:5                                        11:10,13,18,19
      16:17 19:19 20:25                            response 5:8,10
                            refresh 21:14                                    12:15 14:19,23
      21:4 29:22                                     24:11
                            regard 36:12                                     15:4,10 16:4,23,25
    purchases 11:11                                responsibilities
                            regarding 11:7                                   20:24 28:21,21,23
    put 14:11,12                                     8:12
                            registered 1:19                                  28:24 29:8 30:19
    putting 9:24                                   restate 16:24
                              34:21 36:17                                    31:5
              q                                    review 18:10 34:8
                            regularly 9:17                                 salesman 30:20
                                                     36:8,9,10
    question 5:9,10 6:2     relative 34:11,13                              sam 9:5
                                                   reviewed 7:23 8:1
      6:4 10:17 13:17       reload 12:3                                    scroll 21:6 23:13
                                                     21:17
      25:11
                                      Veritext Legal Solutions
    800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 43 of 47 PageID 795


   [second - use]                                                                     Page 43

    second 23:13 24:18    situated 1:5            stop 5:14              time 1:15 9:3 30:1
      26:5 28:11          sleep 10:20             stored 12:14              30:1
    see 5:1 18:14 21:14   smith 2:16              street 1:16 2:12       times 6:25
      22:22               software 8:15,17          36:3                 title 22:4
    select 14:12,13,14      8:24 9:1,22 10:2      stuck 9:24             titled 18:12 21:18
      14:15               sold 28:8,23            subpoena 24:12            22:13 25:18 26:7
    selection 14:11       sorry 10:17,20 13:6       25:5                 today 4:23
      16:8                  14:4                  substance 6:14         today's 7:24
    sending 15:13         sort 13:9               suggested 36:10        told 5:18 7:4 16:7
    sensitive 24:14,21    sorted 14:10            suite 2:3,8,17         top 23:16
    sent 17:19            specht 15:14 17:24      sure 10:10 14:5        total 21:9
    september 33:12       specific 13:10 14:8     swear 4:6              track 31:11,12
      34:17               specifically 15:20      sworn 4:12 33:9        trades 14:13
    server 11:25 12:1       31:20                 system 8:12 9:9,16     transcript 3:20
    service 9:2 10:25     spell 4:16 8:20           9:25 10:1 11:24         32:5 34:8,9 35:2
      11:2,3,4,13,18,20   spoken 6:18,21,25         12:6,8,10,10,12,16      36:7,9,10,13,14,21
      11:21 12:15,23        7:16,20                 12:19 19:4 31:6,9    true 34:9 35:23
      13:24 14:19,23      spreadsheet 17:7          31:11,15,24          truth 4:7,7,8
      15:1,7 16:4,23,25     17:11,12,15 18:19     systems 8:7 9:6,16     try 24:14
      21:4 28:21,24         18:21,24 21:16,17                t           turn 22:25 23:14
      29:10,15 30:20,22     23:6 25:18,22,22                                26:11
                                                  t 3:1,1,8,16,16
      31:6                  28:20 30:8 31:19                             two 19:7 24:5
                                                    24:15
    serviced 16:11,18       31:21,22                                     type 8:24 12:22
                                                  take 5:8 17:5 18:8
    seven 12:14,17        st 20:6                                           13:1 16:3 17:3
                                                    23:16 32:5,9
    shaun 6:22,23         stands 28:4                                    typical 12:23
                                                  tapes 12:3
      15:12 17:23         started 10:11                                             u
                                                  telephone 15:6,10
    she'll 32:7           starts 22:20
                                                    20:17                u 3:16 18:13
    sheet 3:6 35:1        state 4:16 19:15
                                                  tell 7:6,13 8:1 21:6   underneath 29:13
    shepard 2:16            20:6 22:7 28:6 33:3
                                                    27:6,23 28:3         underscore 25:5
    shepardfirm.com         33:6,16 34:2,5
                                                  telling 7:12           understand 5:9,10
      2:18                stated 23:8 35:22
                                                  terminated 10:1        understanding
    sign 3:6 36:9,9       states 1:1
                                                  testified 4:13,22         5:17,21 26:22
    signature 33:14       statute 36:12
                                                    7:6 24:2             understood 5:15,16
      34:19 36:24         stenographer 4:4
                                                  testimony 3:2 4:6         6:16
    signed 33:12          stenographic 34:10
                                                    7:9 23:7 30:10       united 1:1
    signifies 29:21       stenographically
                                                  thank 21:5 22:11       upload 17:22
    signing 3:19 36:21      1:18 34:7
                                                    29:25 30:4 32:5      uploaded 18:3,6
    similarly 1:5         step 14:17
                                                  thing 24:18 29:12      uppercase 24:16
    sincerely 36:15       steps 14:2,6 16:5
                                                  think 26:20 28:9,9     use 8:24 9:1,20,21
    sitting 6:11          stipulated 3:17
                                                  thousand 26:20            9:21

                                     Veritext Legal Solutions
    800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 44 of 47 PageID 796


   [uses - zoom]                                                             Page 44

    uses 8:18 9:13        wrap 28:12
              v           write 35:2
    v 35:3                          x
    values 23:10          x 3:8
    various 30:12                   y
    vehicle 11:12 13:2
                          y 8:21
      16:11,12,18 19:19
                          yeah 9:6 10:20
      20:25 21:3 28:8
                            24:13
      29:22
                          year 19:18 21:1
    vehicles 13:3
                            28:8
    vendor 8:15
                          years 8:9 10:12
    verbal 5:7
                            11:19,20,22 12:14
    veritext 36:8
                            12:17,20 13:25
    version 30:9
                            16:15 31:5,5
    video 5:1
    videoconference                 z
      2:2,6               zip 19:15 20:9,9
    vin 19:18 21:2 28:8     22:2,2,3 23:8,9
    voicelogic 7:20         24:3 25:14,14 26:1
    vs 1:7                  26:1 28:6
              w           zoom 23:23
    waive 36:9,21
    waiver 36:20
    walk 14:2,6 19:10
      28:3
    want 5:14,23 14:10
      14:12,18 23:15,23
    wanted 28:20
    way 5:3 21:6 27:9
      31:12
    went 10:20
    wholesale 14:13
    witness 4:9 10:14
      23:24 28:16
    word 22:20
    work 11:5 12:25
      19:17 20:15,15
      21:4 28:7
    works 5:25


                                    Veritext Legal Solutions
    800-726-7007                                                        305-376-8800
           
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 45 of 47 PageID 797




                       )/25,'$58/(62)&,9,/352&('85(

                                      5XOH



            H :LWQHVV5HYLHZ,IWKHWHVWLPRQ\LV

           WUDQVFULEHGWKHWUDQVFULSWVKDOOEHIXUQLVKHGWR

           WKHZLWQHVVIRUH[DPLQDWLRQDQGVKDOOEHUHDGWRRU

           E\WKHZLWQHVVXQOHVVWKHH[DPLQDWLRQDQGUHDGLQJ

           DUHZDLYHGE\WKHZLWQHVVDQGE\WKHSDUWLHV$Q\

           FKDQJHVLQIRUPRUVXEVWDQFHWKDWWKHZLWQHVVZDQWV

           WRPDNHVKDOOEHOLVWHGLQZULWLQJE\WKHRIILFHU

           ZLWKDVWDWHPHQWRIWKHUHDVRQVJLYHQE\WKH

           ZLWQHVVIRUPDNLQJWKHFKDQJHV7KHFKDQJHVVKDOO

           EHDWWDFKHGWRWKHWUDQVFULSW,WVKDOOWKHQEH

           VLJQHGE\WKHZLWQHVVXQOHVVWKHSDUWLHVZDLYHGWKH

           VLJQLQJRUWKHZLWQHVVLVLOOFDQQRWEHIRXQGRU

           UHIXVHVWRVLJQ,IWKHWUDQVFULSWLVQRWVLJQHGE\

           WKHZLWQHVVZLWKLQDUHDVRQDEOHWLPHDIWHULWLV

           IXUQLVKHGWRWKHZLWQHVVWKHRIILFHUVKDOOVLJQ

           WKHWUDQVFULSWDQGVWDWHRQWKHWUDQVFULSWWKH

           ZDLYHULOOQHVVDEVHQFHRIWKHZLWQHVVRUUHIXVDO

           WRVLJQZLWKDQ\UHDVRQVJLYHQWKHUHIRU7KH

           GHSRVLWLRQPD\WKHQEHXVHGDVIXOO\DVWKRXJK

           VLJQHGXQOHVVWKHFRXUWKROGVWKDWWKHUHDVRQV

           JLYHQIRUWKHUHIXVDOWRVLJQUHTXLUHUHMHFWLRQRI
           
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 46 of 47 PageID 798



           WKHGHSRVLWLRQZKROO\RUSDUWO\RQPRWLRQXQGHU

           UXOH G       




           ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

           $5(3529,'(')25,1)250$7,21$/385326(621/<

           7+($%29(58/(6$5(&855(17$62)$35,/

           3/($6(5()(5727+($33/,&$%/(67$7(58/(6

           2)&,9,/352&('85()258372'$7(,1)250$7,21

           
Case 6:19-cv-00196-GAP-DCI Document 50-6 Filed 09/30/19 Page 47 of 47 PageID 799

                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
